DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-14, 16-19, and 21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Santilli et al. (2007/0149989).
Santilli discloses a surgical clamp (10) having a proximal end and a distal end and comprising (Fig. 1): a first elongated member (12) having a distal end/first end (12a) and a proximal end/second end (12b) (Fig. 1), the first elongated member having an engagement portion (13 (Fig. 2), see figure below) disposed adjacent to the first end (see figure below); the first elongated member having a curved cross-section presenting a concave inner surface and a convex outer surface (Fig. 8 where the cross-section would be along the longitudinal axis of the elongated member) ([0034]) (note that applicant did not define along which plane/direction the cross-section is taken therefore Santilli meets the claim limitation); a second elongated member (14) having a distal end/first end (14a) and a proximal end/second end (14b) (Fig. 1), the second elongated member having a fastener portion (15 (Fig. 2), see figure below) disposed adjacent the first end of the second elongated member; a bight portion (16) joining the first and second elongated members at the proximal end of the first elongated member of the surgical clamp and the proximal end of the second elongated member of the surgical clamp (Fig. 1-2), wherein the first and second elongated members of the surgical clamp form an elongated partition-forming section (see figure below) located towards the distal end of the surgical clamp when the surgical clamp is in a closed position (see figure below), wherein portions of the first and second elongated members are spaced apart from one another to define the elongated partition-forming section (see figure below), wherein the bight portion of the surgical clamp forms at least a portion of a passage- forming section (see figure below) located towards the proximal end of the surgical clamp (see figure below), wherein the passage-forming section, as defined by the bight portion, has a greater maximum width than the elongated partition-forming section (see figure below), as defined by the first and second elongated members, when the surgical clamp is engaged on an organ, the passage-forming section defining a fluid passage through which a fluid contained within the organ may flow (see figure below where the device is capable of allowing flow through the passage forming section if it is placed on an organ), a closure mechanism (combination of 15 and 13 (the engagement portion and fastener portion)) operable to retain the surgical clamp in the closed position when the surgical clamp is moved from an open position to the closed position (Fig. 1-2 and [0030]); and wherein the bight portion includes a hinge ([0029] where it describes 16 as a hinge) that is flexible between the open position and the closed position ([0029]); wherein the passage-forming section defines a fluid passage through which a fluid contained within an organ may flow when the surgical clamp is installed in the closed position around the organ (where the device is capable if placed in an organ the passage forming section would allow flow through that portion since it would not clamp the tissue due to its shape), and wherein the elongated partition-forming section, as defined by the first elongated member and the second elongated member, generally obstructs the flow of fluid contained within the organ when the surgical clamp is installed in the closed position around the organ (where the device is fully capable of preventing flow through an organ in the partition forming section since it would clamp the tissue to prevent flow as seen in Fig. 4-5); wherein the fastener portion (15) includes a retaining feature (first gap between each tooth, where 15 is pointing to in Fig. 1-2) configured to retain a portion of the fastener portion in a first installation position during installation of the clamp around the organ (Fig. 1-2 where to fully lock  and compress the tissue with the clamp it has to pass through different positions by passing first through the first gap between the tooths (the retaining feature as defined by the examiner) and then to the following gaps as seen in Fig. 1-2).
Santilli further discloses that the closure mechanism comprises a male component (13) disposed towards the distal end of one of the first and second elongated members (Fig. 1-2) and a female component (15) disposed towards the distal end on the other one of the first and second elongated members (Fig. 1-2 and [0030]); wherein the bight portion is operable to bias the first and second elongated members in an open position at a distal end of the surgical clamp ([0029]); comprising a padding material (18) adjacent at least a portion of at least one of the first elongated member and the second elongated member (Fig. 1); wherein the first and second elongated members are attached to elongated members of a spring component ([0029] where it describes 16 as a spring) that serves as the bight portion ([0029]); wherein at least one of the first and second elongated members comprise titanium ([0031]); wherein the passage-forming section and the partition-forming section are sections of a single passage (see figure below), and wherein when the bariatric clamp is placed on an organ in the closed position, the organ is not fully occluded (where the device if placed on an organ it is capable of not fully occluding it due to the size of the passage portion); wherein at least one of the first elongated member and second elongated member comprises a rigid member ([0031] where it is made of titanium which is rigid) having a padding material (18) adjacent at least a portion of the rigid member (Fig. 1); wherein the rigid member comprises titanium ([0031]); wherein the padding material is adjacent at least a portion of the bight member (Fig. 1); wherein the first and second closure portions are operable to retain the bariatric clamp in an at least partially closed position (Fig. 1-2 and [0030]); wherein engagement portion and the fastener portion are operable to retain the bariatric clamp in an at least partially closed position (Fig. 2 and 4-5).

    PNG
    media_image1.png
    676
    692
    media_image1.png
    Greyscale

Claim(s) 12 and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tatum (1,190,039).
Tatum discloses a clamp (Fig. 3) having a proximal end and a distal end and comprising (Fig. 3): a first elongated member (a) having a distal/first end (Fig. 3) and a proximal/second end (Fig. 3) and an engagement portion (e) (Fig. 3) disposed adjacent the first end of the first elongated member (Fig. 3); a second elongated member (b) having a distal/first end (Fig. 3) and a proximal/second end (Fig. 3) a fastener portion (f) (Fig. 3) disposed adjacent a first end of the second elongated member (Fig. 3); a bight portion (see figure below) joining the first and second elongated members at the proximal end of the first elongated member of the surgical clamp and the proximal end of the second elongated member of the surgical clamp (Fig. 3), wherein the first and second elongated members of the surgical clamp form an elongated partition-forming section (see figure below) located towards the distal end of the surgical clamp when the surgical clamp is in a closed position (see figure below), wherein portions of the first and second elongated members are spaced apart from one another to define the elongated partition-forming section (see figure below), wherein the bight portion of the surgical clamp forms at least a portion of a passage- forming section (see figure below) located towards the proximal end of the surgical clamp (see figure below), wherein the passage-forming section, as defined by the bight portion, has a greater maximum width than the elongated partition-forming section (see figure below), as defined by the first and second elongated members, when the surgical clamp is engaged on an organ, the passage-forming section defining a fluid passage through which a fluid contained within the organ may flow (see figure below where the device is capable of allowing flow through the passage forming section if it is placed on an organ), a closure mechanism (f) operable to retain the surgical clamp in the closed position when the surgical clamp is moved from an open position to the closed position (Fig. 1-3) and wherein the bight portion includes a hinge (Fig. 1-3 where the bight hinges the two members) that is flexible between the open position and the closed position (Fig. 1-3 and Lines 31-65); wherein the passage-forming section and the partition-forming section are sections of a single passage (see figure below), and wherein when the bariatric clamp is placed on an organ in the closed position, the organ is not fully occluded (where the device if placed on an organ it is capable of not fully occluding it due to the size of the passage portion); further comprising an opening (c) formed through a thickness of at least a portion of the flexible hinge and configured to receive at least a portion of a surgical clamp installation tool (Fig. 1-3 and Lines 38-41); wherein the passage-forming section defines a fluid passage through which a fluid contained within an organ may flow when the surgical clamp is installed in the closed position around the organ (where the device is capable if placed in an organ the passage forming section would allow flow through that portion since it would not clamp the tissue due to its shape), and wherein the elongated partition-forming section, as defined by the first elongated member and the second elongated member, generally obstructs the flow of fluid contained within the organ when the surgical clamp is installed in the closed position around the organ (where the device is fully capable of preventing flow through an organ in the partition forming section since it would clamp the tissue to prevent flow as seen in Fig. 1); wherein the fastener portion (f) includes a retaining feature (see figure below) configured to retain a portion of the fastener portion in a first installation position (Fig. 1) during installation of the clamp around the organ (Fig. 1-2).

    PNG
    media_image2.png
    664
    507
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santilli et al. (2007/0149989) in view of Nickels (2004/0092887) (previously presented).
Santilli discloses the claimed invention except for the material of the padding being silicone. 
Nickels discloses a padding material (100) adjacent at least a portion of at least one of the first elongated member and the second elongated member (Fig. 1 and 6-9 and [0040]) and wherein the padding material comprises silicone ([0051]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the padding material of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 1-4, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santilli et al. (2007/0149989) in view of Perlin (4,556,060).
Santilli discloses the claimed invention except for the first elongated member having a cross-section provided across the longitudinal axis such that, when the clamp is in a closed position, the first elongated member presents a concave inner surface and a convex outer surface. 
Perlin discloses a surgical clip (12) having comprising a first elongated member (18’) which has a cross-section provided across the longitudinal axis such that, when the clamp is in a closed position (Fig. 8-9), the first elongated member presents a concave inner surface (9) and a convex outer surface (Fig. 9, claim 5, and Col. 4 Lines 20-38).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a cross-section having a concave inner surface and a convex outer surface as taught by Perlin, in order to provide a trough for supporting an interposed vessel (Col. 4 Lines 20-24).
Claims 1 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatum (1,190,039) in view of Perlin (4,556,060).
Tatum discloses the claimed invention except for the first elongated member having a cross-section provided across the longitudinal axis such that, when the clamp is in a closed position, the first elongated member presents a concave inner surface and a convex outer surface. 
Perlin discloses a surgical clip (12) having comprising a first elongated member (18’) which has a cross-section provided across the longitudinal axis such that, when the clamp is in a closed position (Fig. 8-9), the first elongated member presents a concave inner surface (9) and a convex outer surface (Fig. 9, claim 5, and Col. 4 Lines 20-38).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a cross-section having a concave inner surface and a convex outer surface as taught by Perlin, in order to provide a trough for supporting an interposed tubular member (Col. 4 Lines 20-24).
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santilli et al. (2007/0149989) in view of Perlin (4,556,060) and further in view of Nickels (2004/0092887) (previously presented).
Santilli in view of Perlin discloses the claimed invention except for the material of the padding being silicone. 
Nickels discloses a padding material (100) adjacent at least a portion of at least one of the first elongated member and the second elongated member (Fig. 1 and 6-9 and [0040]) and wherein the padding material comprises silicone ([0051]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the padding material of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments, filed 4/8/22, with respect to the rejection(s) of claim(s) 1 under Santilli have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Santilli in view of Perlin which teaches the cross-sectional shape as seen in the rejection above.
Applicant’s arguments, filed 4/8/22, with respect to the rejection(s) of claim(s) 1 under Tatum have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tatum in view of Perlin which teaches the cross-sectional shape as seen in the rejection above.
Applicant's arguments filed 4/8/22 with respect to the rejection of claims 12 and 21 in view of Santilli have been fully considered but they are not persuasive. 
Applicant argues that Santilli does not disclose the engagement portion nor the fastener portion as claimed in claim 12. 
The examiner disagrees, as seen in the rejection above, Santilli discloses an engagement portion (see figure above) and a fastener portion (see figure above); wherein the fastener portion (15) includes a retaining feature (first gap between each tooth, where 15 is pointing to in Fig. 1-2) configured to retain a portion of the fastener portion in a first installation position during installation of the clamp around the organ (Fig. 1-2 where to fully lock  and compress the tissue with the clamp it has to pass through different positions by passing first through the first gap between the tooths (the retaining feature as defined by the examiner) and then to the following gaps as seen in Fig. 1-2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a detent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 21, applicant argues that Santilli does not disclose the cross-section as claimed. 
The examiner disagrees, as seen in the rejection above, Santilli discloses that the first elongated member having a curved cross-section presenting a concave inner surface and a convex outer surface (Fig. 8 where the cross-section would be along the longitudinal axis of the elongated member) ([0034]). Note that applicant did not define along which plane/direction the cross-section is taken therefore Santilli meets the claim limitation. 
Applicant's arguments filed 4/8/22 with respect to the rejection of claim 12 in view of Tatum have been fully considered but they are not persuasive. 
In response to applicant's argument that Tatum is not capable of being used on an organ, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant further argues that Tatum does not disclose the engagement portion nor the fastener portion as claimed in claim 12. 
The examiner disagrees, as seen in the rejection above, Tatum discloses an engagement portion (see figure above) and a fastener portion (see figure above); wherein the fastener portion (f) includes a retaining feature (see figure below) configured to retain a portion of the fastener portion in a first installation position (Fig. 1) during installation of the clamp around the organ (Fig. 1-2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a detent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771